Filed Pursuant to Rule424(b)(3) Registration No.333- 142982 PROSPECTUS SUPPLEMENT Prospectus Supplement No. 3 Dated October 27, 2010 to the Prospectus dated September 11, 2007 (Registration No. 333-142982) NEW ENERGY TECHNOLOGIES, INC. This Prospectus Supplement No. 3 supplements our Prospectus dated September 11, 2007. The shares that are the subject of the Prospectus have been registered to permit their resale to the public by the selling stockholders named in the Prospectus. We are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering, other than the exercise price, if any, to be received upon exercise of the warrants referred to in the Prospectus. You should read this Prospectus Supplement No.3 together with the Prospectus. Our common stock is quoted on the Over-The-Counter Bulletin Board under the symbol NENE. The closing sale price for our common stock as reported on the Over-the-Counter Bulletin Board onOctober 26, 2010 , was $1.15. You should read this Prospectus Supplement No. 3 together with the Prospectus. This Prospectus Supplement No. 3 is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement updates and supersedes the information contained in the Prospectus. This Prospectus Supplement No. 3 includes the following documents, as filed by us with the Securities and Exchange Commission: · The Annual Report on Form 10-K/A of New Energy Technologies, Inc. for the year ended August 31, 2009 filed with the Securities and Exchange Commission on May6 , 2010 (the  Form 10-K/A ); and · The Quarterly Report on Form 10-Q of New Energy Technologies, Inc. for the period ended May 31, 2010 filed with the Securities and Exchange Commission on July 15, 2010; Appendix A to this Prospectus Supplement No. 3 provides the Consent of Independent Registered Public Accounting Firm from our auditors, Peterson Sullivan LLP dated October 27, 2010 for use herein of their report dated December 15, 2009, previously filed with our Form 10-K/A. Purchase of the shares involves certain risks. See " Risk Factors " beginning on page 8 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this Prospectus Supplement. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is October 27, 2010 . Appendix A CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in Supplement No. 3 to the Prospectus (Registration No. 333-142982) of New Energy Technologies, Inc. (formerly Octillion Corporation) and Subsidiaries of our report dated December 15, 2009, on our audits of the consolidated balance sheets of New Energy Technologies, Inc. and Subsidiaries ("the Company") (a development stage company) as of August 31, 2009 and 2008, and the related consolidated statements of operations, stockholders' equity (deficit), and cash flows for the years then ended, and for the cumulative period from May 5, 1998 (inception), to August 31, 2009. Our report, dated December 15, 2009 contains an explanatory paragraph that states that the financial statements have been prepared assuming the Company will continue as a going concern. The Company has experienced recurring losses from operations since inception, and has a substantial accumulated deficit. These conditions raise substantial doubt about the Company's ability to continue as a going concern. /S/ PETERSON SULLIVAN LLP Seattle, Washington October 27, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127953 NEW ENERGY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 59-3509694 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3905 National Drive, Suite 110 Burtonsville, Maryland (Zip Code) (Address of principal executive offices) (800) 213-0689 (Registrants telephone number, including area code) Securities registered pursuant to Section12(b)ofthe Act: None Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act . Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS‑K is not contained herein, and will not be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company)  Smaller reporting company  x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.). Yes o No T The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of the last business day of the registrants most recently completed second fiscal quarter, based upon the closing sale price of the registrants common stock on February 27, 2009 (February 28, 2009 was a Saturday) as reported on the OTC Bulletin Board was $7,044,900. As of December 10, 2009, there were 58,600,600 shares of the registrants Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE This Form 10-K/A (the 10-K Amendment) is being filed by New Energy Technologies, Inc. (the Company) and replaces in its entirety the Form 10-K that was filed with the Securities and Exchange Commission (the SEC) on December 15, 2009 (the Original Filing). This 10-K Amendment is being filed in response to a letter received from the SEC dated April 9, 2010 and provides additional disclosure as noted below. There were no adjustments made to the audited financial statements included in the Original Filing. This Form 10-K/A revises: Part I Forward-Looking Statements by removing reference to the Private Securities Litigation Reform Act and the safe harbor provisions of Section 21E and 27A. Item 1 Business by adding additional disclosure under the heading  Testing of the SolarWindow Technology. Item 13 Certain Relationships and Related Transactions, and Director Independence by adding additional disclosure under Transactions with Related Persons, Promoters and Certain Control Persons. The Exhibit Index by including the exhibits required by Item 601 of Regulation S-K and incorporating such exhibits by reference to the Companys report on Form 10-Q for the quarterly period ended February 28, 2010 filed with the Commission on April 16, 2010. In connection with the filing of this Form 10-K/A and pursuant to Rules 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, the Company is including with this Form 10-K/A certain currently dated certifications. TABLE OF CONTENTS NEW ENERGY TECHNOLOGIES, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED AUGUST 31, 2009 PART I PAGE Item 1. Business 5 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Submissions of Matters to a Vote of Security Holders 17 PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 8. Financial Statements 31 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 52 Item 9A(T) Controls and Procedures 52 Item 9B. Other Information 52 PART III Item 10. Directors, Executive Officers, and Corporate Governance 53 Item 11. Executive Compensation 58 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 63 Item 13. Certain Relationships and Related Transactions, and Director Independence 64 Item 14. Principal Accounting Fees and Services 66 PART IV Item 15. Exhibits, Financial Statement Schedules 68 SIGNATURES 69 EXHIBIT INDEX 70 CERTIFICATIONS PART I Forward-Looking Statements Except for the historical information presented in this document, the matters discussed in this Form 10-K for the fiscal year ended August 31, 2009 contain forward-looking statements which involve assumptions and describe the Companys future plans, strategies, and expectations. These statements are generally identified by the use of the words  may,  will,  should,  expect,  anticipate ,  estimate,  believe,,  intend, or  project or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (a) the potential markets for the Companys technologies, its potential profitability, and cash flows (b) its growth strategies, (c) expectations from its ongoing sponsored research and development activities (d) anticipated trends in the technology industry, (e) its future financing plans and (f) its anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause the Companys actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under Manatements Discussion and Analysis of Financial Condition and Results of Operations as well as in this Form 10-K generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the matters described in this Form 10-K generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, the Company will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this report reflect the good faith judgment of the Companys management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. The Company assumes no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by the Company in its reports filed with the Securities and Exchange Commission which attempt to advise interested parties of the risks and factors that may affect the Companys business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, the Companys actual results may vary materially from those expected or projected. Item 1. Business Description of Business New Energy Technologies, Inc. (the Company) was incorporated in the State of Nevada on May 5, 1998, under the name Octillion Corp. On December 2, 2008, the Company amended its Articles of Incorporation to effect a change of name to New Energy Technologies, Inc. The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Sungen Energy, Inc. (Sungen), Kinetic Energy Corporation (KEC), Octillion Technologies Limited (Octillion Technologies) and New Energy Solar Corporation (New Energy Solar). Sungen was incorporated on July 11, 2006 in the State of Nevada and has no assets and no liabilities. KEC was incorporated on June 19, 2008 in the State of Nevada and has no assets and no liabilities. Octillion Technologies was incorporated on April 11, 2007 in the Province of British Columbia, Canada for providing administrative services to the Companys Canadian office. The Company ceased to conduct business in Canada on August 5 31, 2008 and closed this office. As a result, the Company dissolved Octillion Technologies and eliminated all intercompany balances, effective December 1, 2008. New Energy Solar was incorporated on February 9, 2009 in the State of Florida and has no assets and no liabilities. On August 22, 2007, the Company spun off its wholly-owned biotechnology subsidiary, MicroChannel Technologies Corporation (MicroChannel) with the shareholders of the Company. The net assets and results of operations of MicroChannel of the prior period have been reclassified as discontinued operations. Since inception, the Company has been a technology incubator focused on the identification, acquisition, development and eventual commercialization of emerging technologies initially in the biotech and subsequently in the alternative energy sectors. However, commencing in August 2007 with the spinoff of the Companys then wholly-owned subsidiary, MicroChannel Technologies Corporation, the Company elected to focus all of its resources on alternative energy technologies. Accordingly, effective December 2, 2008 the Company changed its name to New Energy Technologies, Inc. so as to more accurately reflect its focus on alternative energy technologies. The Companys strategy is to develop new technologies and, where warranted, acquire rights to obtain licenses to technologies and products that are being developed by third parties, primarily universities and government agencies, through sponsored research and development agreements. The Company is a development stage company; the Company has not generated any revenues since inception and it does not expect to generate any revenues for the foreseeable future. The Company has incurred losses since inception. The Companys independent registered public accountant has issued an audit opinion which includes a statement expressing substantial doubt as to the Companys ability to continue as a going concern. The Company conducts its current operations through its two wholly-owned subsidiaries: · KEC; and · New Energy Solar The Companys strategy is to develop new technologies and, where warranted, acquire rights to obtain licenses to technologies and products that are being developed by third parties, primarily universities and government agencies, through sponsored research and development agreements. The Company is currently focusing its development efforts on two technologies, namely: · MotionPower Technology for capturing the kinetic energy of moving vehicles in order to use this captured energy to generate electricity; and · SolarWindow Technology which enables transparent glass windows to generate electricity by coating their glass surfaces with the worlds smallest known solar cells. The Company has filed nine new patent applications for inventions related to its MotionPower Technology and, currently has two active trademark registrations in progress, MotionPower Technology and SolarWindow Technology. Currently, all of the Companys patent applications are pending. There is no assurance that such patent applications can or will be successfully prosecuted. The Company does not currently have any commercial products and there is no assurance that the Company will successfully be able to design, develop, manufacture, or sell any commercial products in the future. Ultimately, the Company plans to market MotionPower Technology and/or SolarWindow Technology products, if any, subject to receiving any requisite regulatory approvals, through co-marketing, co-promotion, licensing and distribution arrangements with third party collaborators. The decision as to which method or methods of commercialization the Company will pursue will depend on various factors including, but not limited to, its financial resources at the time, manufacturing costs, market acceptance of the product(s), and competing technologies or products at the time. 6 The Company believes that this approach could provide immediate access to pre-existing distribution channels, therefore potentially increasing market penetration and commercial acceptance of its products and enabling the Company to avoid expending significant funds for development of a large sales and marketing organization. Currently no such products or arrangements exist, nor can the Company currently project with any degree of accuracy when, if ever, such products or arrangements may exist. If the Company does not ultimately commercialize products derived from its MotionPower Technology and/or SolarWindow Technology it will not generate revenues from its operations as currently conducted. MotionPower Technology The Company is developing MotionPower as a device which captures the kinetic energy of moving vehicles and uses this captured energy to generate electricity. All vehicles in motion possess kinetic energy. Kinetic energy refers to the energy of motion, and is best described as the extra energy an object possesses due to its motion, such as the energy observed when a ball is thrown or kicked or when a cyclist no longer needs to pedal a bike in order to continue forward motion. The amount of kinetic energy a vehicle possesses is based upon the vehicles speed and weight. The faster the vehicle is moving and the heavier it is, the more kinetic energy it possesses. When a moving vehicle slows down, it wastes some of its kinetic energy in the process of braking. It is this wasted energy which the Company is seeking to recapture. Accordingly, for the Companys MotionPower Technology device to effectively harvest a vehicles kinetic energy, the vehicle must be in the process of slowing down. The Companys MotionPower Technology device functions as an energy harvester, and may be considered an external regenerative brake which helps a vehicle slow down. The Companys MotionPower Technology captures and converts the vehicles wasted kinetic energy into useful electricity rather than allowing that energy be wasted as brake heat. Engineers anticipate installing MotionPower devices, currently under development, at high traffic locations wherever vehicles are required to slow down or stop. Everyday, millions of vehicles slow or come to a stop at toll booths, traffic intersections, rest areas, travel plazas, border crossings, neighborhoods with traffic calming zones, parking sites, and drive-thrus and other roadway points. The Company hopes to target such locations as possible installation sites for its MotionPower
